        Case 1:04-cv-01194-UNA Document 1179 Filed 08/06/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




  KHALID AHMED QASSIM,

                               Petitioner,
        v.                                             Civil Action No. 04-1194 (TFH)

  DONALD J. TRUMP, et al.

                                Respondents.



                                             ORDER

       In accordance with the matters discussed during the telephonic status hearing held on

August 6, 2020, and for the reasons stated by the Court on the record, it hereby is

       ORDERED that Respondents shall file an amended factual return no later than

September 8, 2020. The Court reserves ruling at this time as to the admissibility of the amended

factual return as evidence during the forthcoming merits hearing. It is further

       ORDERED that Respondents shall produce all exculpatory evidence, as defined in

Section I.D.1 of the current Case Management Order, as well as all statements made or adopted

by Petitioner, no later than November 4, 2020. It is finally

       ORDERED that a telephonic status hearing is scheduled for September 15, 2020 at

10:00 a.m.

       SO ORDERED.



August 6, 2020                                        ___________________________________
                                                                Thomas F. Hogan
                                                       SENIOR UNITED STATES DISTRICT JUDGE
